DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Biek on 1/14/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended): A neonatal bovine dietary supplement that delivers a dose of a naturally occurring source of caffeine to a neonatal calf, the supplement comprising non-synthetic caffeine in the form of green tea extract which is present in an amount of 1-15% wt, and a viscosity adjustor in liquid form, wherein a viscosity of the supplement is 
1 [[2]] further comprising sodium citrate and vegetable oil defoaming agent for facilitating [[the]] suspension of the green tea extract in the supplement.

Claim 8 (Currently Amended): A neonatal bovine dietary supplement that delivers a dose of a naturally occurring source of caffeine to a neonatal calf, the supplement comprising non-synthetic caffeine in the form of green tea extract, and a viscosity adjustor in liquid form, wherein a viscosity of the supplement is 

Claim 11 (cancelled)

Claim 14 (Currently Amended):  A neonatal bovine dietary supplement that delivers a dose of a naturally occurring source of caffeine to a neonatal calf, the supplement comprising green tea extract, xanthan gum, corn syrup, and water, wherein the 


(a) being presented with a new-born calf suffering from bovine dystocia; 
(b) administering to the calf a dose of the supplement comprising non- synthetic caffeine and a viscosity adjustor in liquid form, wherein a viscosity of the supplement is 
(c) wherein the supplement is absorbed through the oral mucosal lining of the calf.

Claim 18 (Currently Amended): The method of claim 16, wherein the supplement dose comprises 10-40 ml of liquid and the dose of the supplement delivers 100-400 mg caffeine to the neonatal calf.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments and arguments filed 1/7/2022 have been considered and are found to be persuasive.  Specifically, the prior art does not reasonably teach or suggested the claimed supplement and method, with the amounts of green tea extract or caffeine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Melissa L Fisher/Primary Examiner, Art Unit 1611